COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-350-CR





TRAVIS LATROY BAYMON	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Travis Latroy Baymon appeals from his conviction for indecency with a child.  The trial court certified that this is a plea-bargain case and that appellant has no right of appeal.  The written plea admonishments signed by appellant and his attorney support this certification.



On September 18, 2007, we notified appellant by letter that his appeal was subject to dismissal based on the trial court’s certification unless he filed a response showing grounds for continuing the appeal.  Although appellant has filed a response, it does not state grounds for continuing the appeal. Accordingly, we dismiss the appeal.
(footnote: 2)
								PER CURIAM



PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DO NOT PUBLISH	

Tex. R. App. P.
 47.2(b)



DELIVERED:  December 20, 2007	
 

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 25.2(d).